Title: [Diary entry: 5 April 1760]
From: Washington, George
To: 

Saturday Apl. 5th. Planted out 20 young Pine trees at the head of my Cherry Walk. Recd. my Goods from York. Hauld the Sein again catchd 2 or 3 White Fish more Herring than Yesterday & a great Number of Cats. Richie and Ross went away. Made another Plow the same as my former excepting that it has two Eyes and the other one. So[uther]ly Wind, but not so fresh as that wch. blew Yesterday. However, it blew up a little Rain abt. Dark with a good deal of Lightning & some Thunder.